     Case 2:21-cv-07157-FMO-KS Document 12 Filed 09/09/21 Page 1 of 2 Page ID #:79


 1
                                                                             JS-6
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11   LIAT MESHULAM, an individual,             CASE NO.: 2:21-cv-07157-FMO-KS
12
                           Plaintiff,          ORDER GRANTING JOINT
13          vs.                                STIPULATION FOR SUBMISSION TO
14                                             BINDING ARBITRATION AND
     BOB’S DISCOUNT FURNITURE,                 REQUIRING JOINT STATUS
15   LLC; and DOES 1 through 10,               REPORTS
16   inclusive,

17                         Defendants.         Complaint Filed: July 13, 2021
18                                             Trial Date:      Not Set

19

20          Having considered the Joint Stipulation for Submission to Binding Arbitration
21   filed by Plaintiff LIAT MESHULAM (“Plaintiff”) and Defendant BOB’S DISCOUNT
22   FURNITURE (“Defendant”), and finding good cause therefor, the Court hereby
23   ORDERS AS FOLLOWS:
24          1.      The parties are ORDERED to submit the instant action to binding
25   arbitration;
26          2.      The Court FURTHER ORDERS that the instant action is stayed pending
27   submission of this matter to arbitration pursuant to the terms of the parties’ arbitration
28   agreement, and resolution of the matter in that forum;
     CASE NO.: 2:21-cv-07157                    1     ORDER GRANTING STIPULATION FOR BINDING
                                                                                ARBITRATION
     Case 2:21-cv-07157-FMO-KS Document 12 Filed 09/09/21 Page 2 of 2 Page ID #:80


 1            3.       The parties are ORDERED to file a Joint Status Report within ten (10) days
 2   of the issuance of an arbitration award.
 3            4.       The Clerk shall administratively close the case. See Dees v. Billy, 394 F.3d
 4   1290, 1293-94 (9th Cir. 2005).
 5            IT IS SO ORDERED:
 6

 7   Dated: September 9, 2021                                        /s/
 8
                                                 Hon. Fernando M. Olguin
                                                 United States District Court Judge
 9

10

11   4813-8211-7370, v. 1


12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO.: 2:21-cv-07157                         2    ORDER GRANTING STIPULATION FOR BINDING
                                                                                    ARBITRATION
